Citation Nr: 1760409	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1958 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's asbestosis has not been manifested by forced vital capacity (FVC) of 80 percent predicted or less or Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 80 percent predicted or less.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The DC for asbestosis is 6833, which is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97.  Under such rating formula, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted or DLCO (SB) of 66 to 80 percent predicted; a 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted; a 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 milliliters per kilogram per minute (ml/kg/min) oxygen consumption with cardiorespiratory limitation; and a 100 percent disability rating is warranted for FVC of less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or required outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.

Pursuant to 38 C.F.R. §4.96(d), post-bronchodilator pulmonary function test results are to be used when applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  See 38 C.F.R. § 4.96(d)(5).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

The Veteran contends that his service-connected asbestosis should have received an initial compensable rating.  In this regard, in his June 2016 VA Form 9 substantive appeal, the Veteran reported that he believes that all his respiratory symptoms are due to asbestos exposure.

Private treatment records associated with the file in June 2015 contain findings from a January 2015 chest x-ray.  The physician who reviewed the chest x-ray reported that the Veteran has calcified pleural plaques, but no pleural effusion or obvious infiltrate.  However, these records do not contain pulmonary function testing (PFT) for the Veteran.

Thereafter, the Veteran was afforded an examination in regard to his asbestosis in October 2015.  During the examination, the Veteran reported that he walks a mile once a day, rides an exercise bike three times a day, and rakes a large lawn.  However, he also reported that he has had to slow his pace down when engaging in these activities and experiences decreased stamina with fatigue and shortness of breath while engaging in his usual activities.  The examiner found that the Veteran had a diagnosis of asthma prior to 2002 and a diagnosis of interstitial lung disease from January 2015.  The examiner reported that the course of the Veteran's interstitial lung disease has been persistent, but without noticeable worsening.  The examiner reported PFT results of pre-bronchodilator FVC of 76 percent predicted and DLCO of 89 percent predicted and post-bronchodilator FVC of 94 percent predicted.  A post-bronchodilator DLCO was not performed.  In addition, the examiner did not find that the Veteran was using oral or parenteral corticosteroids, bronchodilators, antibiotics, or oxygen therapy to treat his pulmonary conditions.
The examiner concluded that the Veteran has moderate pulmonary obstruction reflective of his asthma condition.  She explained that the PFT does not show evidence of a restrictive pattern which would be seen with more advanced asbestosis and that the Veteran's DLCO is within normal limits.  
Based on the foregoing, the Board finds that the criteria for an initial compensable rating for the Veteran's asbestosis are not met.  While the Veteran has reported experiencing loss of stamina, fatigue, and shortness of breath, these symptoms have not been attributed to his asbestosis.  In this regard, the VA examiner explained that, while such symptoms are reflective of moderate pulmonary obstruction, she attributed such symptoms to the Veteran's asthma rather than his asbestosis.  The examiner's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's report of symptoms, his post-service treatment records, and relevant testing.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, her conclusion that the Veteran's pulmonary symptoms are unrelated to his asbestosis is highly persuasive and probative evidence.  

While the Veteran contends that his respiratory symptomatology is due to his asbestosis, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This question involves complex medical matters requiring expert consideration of the nature of the Veteran's service-connected asbestosis and his respiratory symptomatology.  These medical questions cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinions of record.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's opinion.

In addition, the only PFT of record does not show that the Veteran has exhibited respiratory symptoms of a compensable severity under DC 6833, which is the appropriate DC for evaluating asbestosis.  38 C.F.R. § 4.97, DC 6833; Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).  In this regard, the October 2015 PFT showed that the Veteran's post-bronchodilator FVC was in excess of 80 percent predicted.  While the Veteran's pre-bronchodilator FVC was 76 percent predicted, where testing shows post-bronchodilator FVC results which are higher, the post-bronchodilator results are to be used for evaluation purposes.  38 C.F.R. § 4.96(d)(5).  The only DLCO results of record are also in excess of 80 percent predicted.  Furthermore, the Veteran does not contend, and the evidence does not show, that he experiences a maximum exercise capacity of less than 20 ml/kg/min of oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or the need for outpatient oxygen therapy.

Consequently, the preponderance of the evidence weighs against a finding of an initial compensable rating for the Veteran's asbestosis, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for asbestosis is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


